
	
		I
		111th CONGRESS
		1st Session
		H. R. 2102
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2009
			Mr. Moran of Virginia
			 (for himself, Mr. Connolly of
			 Virginia, Mr. McDermott,
			 Mr. McGovern,
			 Mr. Boucher,
			 Mr. Sestak,
			 Mr. Sires,
			 Mr. Blumenauer,
			 Ms. Slaughter,
			 Mr. Perriello,
			 Ms. Kaptur,
			 Ms. McCollum,
			 Ms. Schwartz,
			 Ms. Castor of Florida,
			 Mr. Pallone,
			 Ms. DeLauro,
			 Mr. Conyers,
			 Mr. Meeks of New York,
			 Mr. Jackson of Illinois,
			 Mr. Honda,
			 Ms. Norton,
			 Mr. Welch,
			 Mr. Brady of Pennsylvania,
			 Mr. Thompson of Mississippi,
			 Mr. Sarbanes,
			 Mr. Massa,
			 Mr. Ruppersberger,
			 Mr. Lewis of Georgia,
			 Ms. DeGette,
			 Mr. Higgins,
			 Mr. Cummings,
			 Mr. Nadler of New York,
			 Mr. Tonko,
			 Mr. Lynch, and
			 Mr. Kennedy) introduced the following
			 bill; which was referred to the Committee
			 on Education and Labor
		
		A BILL
		To establish the United States Public Service
		  Academy.
	
	
		1.Short titleThis Act may be cited as the
			 United States Public Service Academy
			 Act of 2009.
		2.FindingsCongress makes the following
			 findings:
			(1)In the 21st
			 century, the most pressing challenges that the United States faces will take
			 place in the public sector, including educating young people, taking care of
			 the elderly, protecting the environment, and battling terrorists. National
			 disasters such as September 11, 2001, Hurricane Katrina, and the economic
			 crisis have highlighted the importance of public service and underscored how
			 much our Nation depends upon strong public institutions and competent civilian
			 leadership at all levels of society.
			(2)Young Americans,
			 particularly after the September 11, 2001, attacks, have a strong ethic of
			 public service. According to the Higher Education Research Institute, more than
			 two-thirds of the 2007 freshman class at institutions of higher education in
			 the United States expressed a desire to serve others, the highest rate in a
			 generation. Applications to private programs such as Teach for America and City
			 Year, publicly funded public service programs within USA Freedom Corps, and
			 religious mission trips have increased dramatically since 2001. Yet with the
			 increase in college tuition causing the average college graduate with loans to
			 owe about $20,000, many students often can afford to pursue public service only
			 for short periods of time and avoid public service careers in favor of more
			 lucrative fields.
			(3)The aging of the
			 population of the United States and the subsequent retirement of the Baby
			 Boomer generation will create serious shortages in critically needed public
			 service positions at all levels of our society, as evidenced by the
			 following:
				(A)According to the
			 Council for Excellence in Government, 60 percent of the current Federal
			 Government’s General Schedule workforce and 90 percent of the Senior Executive
			 Service will be eligible for retirement in less than 10 years.
				(B)There are more
			 Federal workers in their 60s than in their 20s, and the Partnership for Public
			 Service warns of a [Federal] brain drain as these older workers
			 leave public service.
				(C)In the aftermath
			 of Hurricane Katrina, personnel shortages were perhaps [the] most
			 difficult challenge for the Federal Emergency Management Agency,
			 according to a Congressional report on the Federal Government’s response to the
			 disaster.
				(4)There is a large
			 pool of untapped potential among young women who want to serve our country.
			 Although the military service academies are only 15 percent female, women
			 constitute a majority (57 percent) of college students nationwide. In service
			 organizations, women are an even larger majority: 58 percent of Peace Corps, 61
			 percent of City Year, and 71 percent of Teach for America participants are
			 women.
			(5)American college
			 students lack adequate preparation in fields crucial to public service,
			 including international education and civic education, as evidenced by the
			 following:
				(A)According to the
			 bipartisan Commission on the Abraham Lincoln Study Abroad Fellowship Program
			 established under section 104 of division H of the Consolidated Appropriations
			 Act, 2004 (Public Law 108–199; 118 Stat. 435), students of the United States
			 often graduate from college without knowing a foreign language or having any
			 experience abroad. In the past 3 decades, the percentage of undergraduate
			 students of the United States studying a foreign language has dropped from 16
			 percent to 8.7 percent, and approximately 1 percent of such students
			 participate in a study abroad program.
				(B)Young adults of
			 the United States scored next to last in a recent National Geographic/Roper
			 survey of geographic knowledge.
				(C)A University of
			 Connecticut survey of 14,000 undergraduate students found a widespread lack of
			 civic literacy, with seniors barely outscoring freshmen on a test of basic
			 multiple choice questions about the history, foreign policy, economics, and
			 government of the United States.
				(6)The United States
			 does not have a national undergraduate institution to promote public service
			 and develop well-trained, highly qualified civilian leaders.
			3.PurposeThe purpose of this Act is to establish a
			 United States Public Service Academy that will—
			(1)strengthen and
			 protect the United States by providing an annual influx of career-motivated
			 public servants and future leaders into the Nation’s public
			 institutions;
			(2)be the first
			 national civilian institution of higher education in the United States;
			 and
			(3)provide
			 competitive, federally subsidized, public service-focused undergraduate
			 education to students from the United States and the world.
			4.DefinitionsIn this Act:
			(1)Public
			 serviceThe term public service means employment
			 with, or work for, a public institution that is funded primarily by the Federal
			 Government, or by a State or local government.
			(2)StateThe
			 term State means each of the several States of the United States
			 and the District of Columbia.
			5.Establishment
			(a)EstablishmentThere
			 is established, in the Department of State, a United States Public Service
			 Academy (referred to in this Act as the Academy) for the
			 instruction in and preparation for public service of selected individuals, who
			 shall be called Academy students.
			(b)OrganizationThe
			 President shall prescribe the organization of the Academy, in accordance with
			 the requirements of this section.
			(c)Key
			 positionsThere shall be at the Academy the following:
				(1)A
			 Superintendent.
				(2)A
			 Dean of Academic Affairs, who is a permanent professor.
				(3)A
			 Dean of Admissions.
				(4)A
			 Dean of Enrollment.
				(5)A
			 Dean of Placement.
				(d)Superintendent
				(1)AppointmentThe
			 President shall, by and with the advice and consent of the Senate, appoint the
			 Superintendent of the Academy, who shall serve for a 6-year term. A
			 Superintendent may be reappointed at the discretion of the President.
				(2)DutiesThe
			 Superintendent shall be responsible for the day-to-day operation of the Academy
			 and the welfare of the students and staff of the Academy.
				(e)Dean of Academic
			 Affairs
				(1)AppointmentThe
			 Superintendent shall appoint the Dean of Academic Affairs as an additional
			 permanent professor from the permanent professors who have served as heads of
			 departments of instruction at the Academy, except that for the first year of
			 the Academy the Superintendent shall appoint the Dean of Academic Affairs from
			 qualified applicants.
				(2)DutiesThe
			 Dean of Academic Affairs shall perform such duties as the Superintendent may
			 prescribe, with the approval of the Board of Visitors.
				(f)Dean of
			 AdmissionsThe Dean of Admissions shall have the sole discretion
			 to make a final decision regarding the admission of any student to the
			 Academy.
			6.Faculty and
			 departments
			(a)Number of
			 facultyThe Superintendent of the Academy may employ as many
			 professors, instructors, and lecturers at the Academy as the Superintendent
			 considers necessary to achieve academic excellence.
			(b)Faculty
			 compensationThe Superintendent may prescribe the compensation of
			 persons employed under this section. Compensation and benefits for faculty
			 members of the Academy shall be sufficiently competitive to achieve academic
			 excellence, as determined by the Superintendent.
			(c)Faculty
			 expectationsFaculty members shall—
				(1)possess academic
			 expertise and teaching prowess;
				(2)exemplify high
			 standards of conduct and performance;
				(3)be expected to
			 participate in the full spectrum of Academy programs, including providing
			 leadership for the curricular and extracurricular activities of
			 students;
				(4)comply with the
			 standards of conduct and performance established by the Superintendent;
			 and
				(5)participate
			 actively in the development of the students through the enforcement of
			 standards of behavior and conduct, to be established in the Academy’s rules and
			 regulations.
				(d)Department
			 titlesThe Superintendent may prescribe the titles of each of the
			 departments of instruction and the professors of the Academy.
			7.Admission
			 requirements and nomination
			(a)Admission
			 requirementsThe Dean of Admissions of the Academy shall select
			 students to attend the Academy. To be eligible for selection by the Dean of
			 Admissions to attend the Academy, a student shall fulfill the following
			 requirements:
				(1)Secure a letter of
			 nomination to attend the Academy, as follows:
					(A)A student from the
			 United States shall secure a letter of nomination from a member of Congress or
			 the President in accordance with
			 subsection (b).
					(B)An international
			 student shall secure a letter of nomination from the head of government in the
			 home country of the student in accordance with such subsection.
					(2)Earn a secondary
			 school diploma.
				(3)Take the SAT or
			 ACT or an equivalent college-level aptitude test.
				(4)Sit for a personal
			 interview with a representative of the Academy.
				(5)Any further
			 admissions requirements, as determined by the Dean of Admissions.
				(b)Nomination
			 process
				(1)In
			 generalProspective applicants to the Academy shall follow a
			 nomination process established by the Dean of Admissions of the Academy that is
			 similar to the process used for admission to the military academies of the
			 United States Armed Forces.
				(2)Nominations
			 requiredNominations to the Academy shall be made as
			 follows:
					(A)CongressEach
			 member of the Senate and the House of Representatives shall nominate a minimum
			 of 5 candidates from the State that the member represents to compete for the
			 State-specific and at-large congressional seats for each incoming first-year
			 class of the Academy.
					(B)PresidentThe President shall nominate a minimum of
			 100 candidates to compete for the executive branch seats for each incoming
			 first-year class of the Academy.
					(C)InternationalThe head of government in a foreign country
			 may, as such head of government determines to be appropriate, nominate
			 candidates from such country to compete for the international student seats for
			 each incoming first-year class of the Academy.
					(3)Qualifications
			 for nominationTo be eligible to be considered for nomination to
			 the Academy, a student shall—
					(A)be 17 years of age
			 or older;
					(B)be unmarried;
			 and
					(C)have no
			 dependents, as defined in section 152(a) of the Internal Revenue Code of
			 1986.
					(c)Allocation of
			 student seatsFrom the total number of seats in each incoming
			 first-year class of the Academy, the Dean of Admissions shall reserve seats as
			 follows:
				(1)Congressional
			 seatsNot less than 85
			 percent of such total for students receiving a congressional nomination under
			 subsection (b)(2)(A), with 75 percent
			 of such total reserved for State-specific seats, and 10 percent of such total
			 reserved for at-large seats, in accordance with this paragraph.
					(A)State-specific
			 congressional nominee seatsIn selecting students for
			 State-specific seats reserved under this paragraph, the Dean of Admissions
			 shall—
						(i)proportionally
			 allocate such seats among the States based on the number of electoral votes of
			 each State; and
						(ii)for each seat
			 allocated to a State under
			 clause (i), select one student
			 candidate who has been nominated by a member of Congress from the State under
			 subsection (b)(2)(A) to attend the
			 Academy.
						(B)At-large
			 congressional nominee seatsIn selecting students for at-large seats
			 reserved under this paragraph, the Dean of Admissions shall select student
			 candidates to attend the Academy from the pool of students who—
						(i)receive a
			 congressional nomination under
			 subsection (b)(2)(A); and
						(ii)are not selected
			 for a State-specific congressional nominee seat under
			 subparagraph (A).
						(2)Executive branch
			 nominee seatsNot less than 5
			 percent of such total for students receiving an executive branch nomination
			 under
			 subsection (b)(2)(B).
				(3)International
			 student seatsNot less than 5
			 percent of such total for international students receiving a nomination from
			 the head of government of the home country of the student under
			 subsection (b)(2)(C).
				(d)Honor
			 codeEach student admitted to the Academy shall sign an Honor
			 Code developed by the Superintendent of the Academy and approved by the Board
			 of Visitors. A violation of the honor code may constitute a basis for dismissal
			 from the Academy.
			8.Academic focus of
			 the United States Public Service Academy
			(a)Curriculum;
			 leadership
				(1)CurriculumEach
			 Academy student shall follow a structured curriculum that is self-reinforcing
			 to emphasize leadership development (in accordance with
			 paragraph (2)) and public service.
				(2)LeadershipThe
			 purposes of the leadership development system are to motivate Academy students
			 to seek leadership responsibilities upon graduation and enable Academy students
			 to think clearly, decide wisely, and act decisively under pressure and in a
			 variety of leadership situations. Direct support to leadership development
			 shall be provided by concurrent and relevant coursework to create an interplay
			 between learning the science of leadership in the classroom, while learning the
			 art of leadership outside the classroom.
				(b)Degree
				(1)Degree conferred
			 upon graduationUnder such conditions as the Board of Visitors
			 may prescribe, the Superintendent of the Academy may confer a baccalaureate of
			 science or baccalaureate of arts degree upon a graduate of the Academy.
				(2)MajorsEach
			 Academy student shall pursue a program of study for a baccalaureate of arts or
			 a baccalaureate of sciences degree in traditional liberal arts subjects.
				(c)Breadth of
			 required subject areas studiedEach Academy student shall take
			 courses in a broad array of subject areas as part of the student’s program of
			 study.
			(d)Public service
			 concentrationNot later than the completion of the fourth
			 semester, each Academy student shall choose a public service concentration,
			 which shall be the field in which the student ultimately will serve upon
			 graduation.
			(e)Public service
			 requirements before graduationEach Academy student shall
			 participate in regular programming related to public service, as determined by
			 the Dean of Academic Affairs.
			(f)Off-campus
			 learning program requirementsFor each year of attendance at the
			 Academy, each Academy student shall spend at least 8 weeks participating in a
			 structured off-campus learning program established by the Superintendent of the
			 Academy and the Dean of Academic Affairs.
			9.Public service
			 requirements following graduation
			(a)Public service
			 agreementEach Academy student from the United States shall sign
			 an agreement with respect to the student’s length of public service to the
			 United States. The agreement shall provide that the student agrees to the
			 following:
				(1)The student will
			 complete the course of instruction at the Academy, culminating in graduation
			 from the Academy.
				(2)Upon graduation
			 from the Academy, the student—
					(A)will accept a
			 public service assignment under
			 subsection (g), if tendered, at the assigned
			 location; and
					(B)will serve in the
			 public service assignment for not less than the 5 years immediately following
			 the first day of the assignment, unless a student chooses to pursue graduate
			 education in accordance with
			 subsection (h).
					(b)International
			 student agreementEach international Academy student who was
			 selected for the Academy under
			 section 7(c)(3) shall sign an agreement
			 with the student’s home country regarding employment in the national or local
			 government of the country that meets the same conditions set forth in
			 subsection (a).
			(c)Failure To
			 graduate
				(1)In
			 generalAn Academy student who has completed a minimum of 4
			 semesters at the Academy but fails to fulfill the Academy’s requirements for
			 graduation within 4 years shall be—
					(A)dishonorably
			 discharged from the Academy; and
					(B)obligated to repay
			 the Academy for the cost of the delinquent student’s education in the amount
			 described in
			 paragraph (2).
					(2)Amount of
			 repaymentThe delinquent student shall be financially responsible
			 for the costs relating to each semester that the student was officially
			 enrolled in the Academy.
				(d)Failure To
			 accept or complete assigned public service
				(1)In
			 generalA delinquent graduate shall be—
					(A)dishonorably
			 discharged from the Academy; and
					(B)obligated to repay
			 the Academy for the cost of the delinquent graduate’s education in the amount
			 described in
			 paragraph (2).
					(2)Amount of
			 repaymentIn the case of a delinquent graduate who fails to
			 complete all years of public service required under
			 subsection (a)(2) (including any
			 additional years required for graduate education under
			 subsection (h)), the delinquent graduate
			 shall be financially responsible for the cost of the delinquent graduate’s
			 education (including the costs of any graduate education), except that the
			 amount of financial responsibility under this paragraph shall be reduced by 10
			 percent for each year of public service under
			 subsection (a)(2) that the delinquent
			 graduate did complete.
				(3)Definition of
			 delinquent graduateIn this
			 subsection, the term delinquent graduate means a graduate of the
			 Academy who violates the agreement entered into under
			 subsection (a) by—
					(A)not accepting the graduate’s public service
			 assignment upon graduation from the Academy; or
					(B)not completing the
			 required years of public service in the assignment due to—
						(i)voluntarily
			 quitting the assignment; or
						(ii)being fired from
			 the assignment.
						(e)ExceptionsThe
			 Superintendent may provide for the partial or total waiver or suspension of any
			 public service or payment obligation by an individual under this section
			 whenever compliance by the individual with the obligation is impossible or
			 deemed to involve extreme hardship to the individual, or if enforcement of such
			 obligation with respect to the individual would be unconscionable.
			(f)Student salaries
			 and benefitsThe Academy shall not be responsible for the
			 salaries and benefits of graduates of the Academy while the graduates are
			 fulfilling the public service assignment under this section. All salaries and
			 benefits shall be paid by the employer with whom the Academy graduate is
			 placed.
			(g)Determining
			 student public service assignments
				(1)In
			 generalThe Superintendent, acting through the Academy Office of
			 Placement, shall place each graduating student in a public service assignment,
			 which shall consist of—
					(A)civil service
			 employment at the Federal, State, or local level; or
					(B)civilian service
			 in the United States Armed Forces.
					(2)FactorsIn
			 making an assignment under
			 paragraph (1), the Academy Office of
			 Placement shall assess the following factors:
					(A)National
			 needs.
					(B)The student’s
			 experience.
					(C)The student’s
			 academic performance.
					(3)Review and
			 approval of student assignmentsThe Superintendent of the Academy
			 shall review and approve each Academy graduating student’s public service
			 assignment.
				(h)Graduate
			 educationAn Academy student and the Superintendent may modify
			 the agreement under
			 subsection (a) to provide that—
				(1)the Academy
			 shall—
					(A)subsidize an
			 Academy student’s graduate education at an accredited public institution of
			 higher education; and
					(B)postpone the final
			 3 years of the public service assignment required under
			 subsection (a)(2) for a period of not
			 more than 5 years. All students must complete an initial 2-year public service
			 placement before seeking graduate education; and
					(2)the student
			 shall—
					(A)accept a public
			 service assignment under
			 subsection (g) upon the student’s completion
			 of the graduate program; and
					(B)add 2 additional
			 years to the student’s public service commitment required under the agreement
			 described in
			 subsection (a) for every 1 year of
			 subsidized graduate education.
					10.Review and
			 oversight
			(a)Board of
			 visitors
				(1)EstablishmentThere
			 shall be established a Board of Visitors for the Academy (referred to in this
			 Act as the Board of Visitors) to oversee the Academy and to
			 inquire into the efficiency and effectiveness of the operations of the
			 Academy.
				(2)MembershipThe Board of Visitors shall consist of not
			 more than 15 members, including the Secretary of State. Of the remaining
			 members of the Board of Visitors, 6 members shall be appointed by the
			 President, with the advice and consent of the Senate; 4 members shall be
			 appointed by the Speaker of the House, with the advice and consent of the House
			 of Representatives, and 4 members shall be appointed by the House minority
			 leader, with the advice and consent of the House of Representatives.
				(3)Visits;
			 reports
					(A)Annual
			 visitsIn order to ensure the efficiency and effectiveness of the
			 Academy, the Board of Visitors shall annually visit the Academy.
					(B)Additional
			 visitsThe Board, or a member of the Board, may visit the Academy
			 in addition to the annual visit described in
			 subparagraph (A) with the approval of
			 the Superintendent of the Academy.
					(C)Annual
			 reportsNot later than 60 days after an annual visit described in
			 subparagraph (A), the Board of
			 Visitors shall prepare and submit an annual report regarding the operations of
			 the Academy to the President and Congress.
					(b)SuperintendentNot
			 later than November 30 of each year, using data available as of September 30 of
			 such year, the Superintendent shall provide to the President and Congress a
			 report assessing the progress of, and changes at, the Academy in the following
			 areas:
				(1)Recruitment and
			 admissions.
				(2)Faculty
			 compensation.
				(3)Curriculum.
				(4)Resources and
			 facilities.
				(5)Attrition and
			 graduation.
				(6)Public service
			 placement.
				11.Location of the
			 United States Public Service Academy campus
			(a)Advisory
			 commissionThe President shall determine the location of the
			 Academy within the United States in the following manner:
				(1)The President
			 shall establish, within 90 days of the date of enactment of this Act, a
			 commission, and appoint five members thereof, to advise the President in
			 connection with the selection of a permanent location for the Academy. The
			 commission shall make its report to the President as soon as
			 practicable.
				(2)The President
			 shall accept a unanimous decision for a permanent location by such commission.
			 In the event such recommendation is not unanimous, the commission, by a
			 majority vote, shall submit to the President 3 sites from which the President
			 shall select one as the permanent location for the Academy.
				(b)Authority To
			 acquire land and construct AcademyFollowing the selection of a
			 location for the Academy, the President is authorized—
				(1)to acquire land
			 from other Government agencies without reimbursement, with the consent of such
			 agencies;
				(2)to acquire lands
			 and rights pertaining thereto, or other interests therein, including the
			 temporary use thereof, by donation, purchase, exchange of Government owned
			 lands, or otherwise;
				(3)to prepare plans,
			 specifications, and designs, to make surveys, and to do all other preparatory
			 work, by contract or otherwise, as he deems necessary or advisable in
			 connection with the construction, equipping, and organization of the Academy at
			 such location; and
				(4)to construct and
			 equip temporary or permanent public works, including buildings, facilities,
			 appurtenances, and utilities, at such location.
				(c)Temporary
			 facilitiesFor the purpose of providing temporary facilities and
			 enabling early operation of the Academy, the President is authorized to provide
			 for the erection of the minimum additional number of temporary buildings and
			 the modification of existing structures and facilities at an existing
			 Government site and to provide for the proper functioning, equipping,
			 maintaining, and repairing thereof.
			12.Funding the
			 United States Public Service Academy
			(a)Fully subsidized
			 education
				(1)In
			 generalSubject to the
			 availability of appropriations and except as provided in
			 paragraph (2), each Academy student’s
			 education at the Academy shall be fully subsidized by the Academy, and the
			 Academy shall be responsible for paying in full each student’s cost of
			 attendance, including tuition, fees, room and board, and other expenses at the
			 Academy.
				(2)International
			 studentsNotwithstanding
			 paragraph (1), for each international
			 student selected to attend the Academy, the student’s home country shall be
			 responsible for paying in full the student’s cost of attendance, including
			 tuition, fees, room and board, and other expenses at the Academy.
				(b)Initial
			 appropriationsFor each of the first 2 fiscal years for which
			 funds are appropriated under
			 section 14, the Superintendent of the Academy
			 shall use such funds, and any matching private funds, to acquire land,
			 construct facilities, recruit faculty and students, hire employees, and develop
			 curricula in preparation for the opening of the Academy.
			(c)Subsequent
			 appropriationsFor each of the 4 fiscal years subsequent to the
			 second fiscal year described in
			 subsection (b) for which funds are
			 appropriated under
			 section 14, the Superintendent of the Academy
			 shall use such funds, and any private funds, to fund the operations of the
			 Academy as it expands, by one class each year, into a 4-year institution,
			 including fully subsidizing the education expenses of students at the Academy
			 in accordance with
			 subsection (a).
			13.Use of certain
			 gifts to the academy
			(a)Gifts not
			 exceeding $20,000Under regulations prescribed by the President,
			 the Superintendent of the Academy may accept, hold, administer, invest, and
			 spend any gift, devise, or bequest of personal property of a value of $20,000
			 or less made to the United States on the condition that such gift, devise, or
			 bequest be used for the benefit of the Academy or any entity thereof. The
			 Superintendent may pay or authorize the payment of all reasonable and necessary
			 expenses in connection with the conveyance or transfer of a gift, devise, or
			 bequest under this section.
			(b)Gifts exceeding
			 $20,000The Board of Visitors may accept, hold, administer,
			 invest, and spend any gift, devise, or bequest of personal property of a value
			 of more than $20,000 made to the United States on the condition that such gift,
			 devise, or bequest be used for the benefit of the Academy or any entity
			 thereof. The Board of Visitors may pay or authorize the payment of all
			 reasonable and necessary expenses in connection with the conveyance or transfer
			 of a gift, devise, or bequest under this section.
			14.Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this Act $205,000,000 for fiscal
			 year 2010 and for each of the 5 succeeding fiscal years. Amounts authorized
			 under this section shall remain available until expended.
		
